     Case 2:20-cv-00306-KJM-DMC Document 4 Filed 08/10/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DIXIANNE HAWKS,                                    No. 2:20-CV-0306-KJM-DMC
12                        Plaintiff,
13            v.                                         ORDER
14    TOWN OF PARADISE, et al.,
15                        Defendants.
16

17                   Plaintiff, who is proceeding pro se, brings this civil rights action pursuant to 42

18   U.S.C. § 1983. Pending before the Court is Plaintiff’s complaint, ECF No. 1.

19                   The court is required to screen complaints brought by litigants who have been

20   granted leave to proceed in forma pauperis. See 28 U.S.C. § 1915(e)(2). Under this screening

21   provision, the court must dismiss a complaint or portion thereof if it: (1) is frivolous or malicious;

22   (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief from a

23   defendant who is immune from such relief. See 28 U.S.C. §§ 1915(e)(2)(A), (B). Moreover,

24   pursuant to Federal Rule of Civil Procedure 12(h)(3), this court must dismiss an action if the court

25   determines that it lacks subject matter jurisdiction. Because plaintiff has been granted leave to

26   proceed in forma pauperis, the court will screen the complaint pursuant to § 1915(e)(2). Pursuant

27   to Rule 12(h)(3), the court will also consider as a threshold matter whether it has subject-matter

28   jurisdiction.
                                                         1
     Case 2:20-cv-00306-KJM-DMC Document 4 Filed 08/10/21 Page 2 of 3


 1                  Plaintiff names the following as defendants: (1) the Town of Paradise; (2) Rick

 2   Trent, a code enforcement officer employed by the Town of Paradise; (3) Jerome Johnson, a

 3   private contractor working for the Town of Paradise; (4) Mary Johnson, a private contractor

 4   working for the Town of Paradise; (5) Greg Bolin, a member of the Town of Paradise town

 5   council; (6) Michael Ramsey, the Butte County District Attorney; (7) Michael Candela, a judge of

 6   the Butte County Superior Court. See id. at 1-2. It appears Plaintiff is alleging false arrest,

 7   improper search and seizure, and use of excessive force. See id. at 2-3. Plaintiff does not,

 8   however, explain how her rights were violated or by whom. As for the Town of Paradise,

 9   Plaintiff claims the existence of a policy or custom “that subjects a person or persons to

10   deprivations of procedural due process rights under color of state law,” but she does not more

11   specifically allege what that policy or custom is.

12                  Plaintiff’s complaint is defective, primarily because she fails to allege facts to

13   establish a causal connection between any of the named individual defendants and the violation of

14   a constitutional or statutory right. To state a claim under 42 U.S.C. § 1983, the plaintiff must

15   allege an actual connection or link between the actions of the named defendants and the alleged

16   deprivations. See Monell v. Dep’t of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423

17   U.S. 362 (1976). “A person ‘subjects’ another to the deprivation of a constitutional right, within

18   the meaning of § 1983, if he does an affirmative act, participates in another's affirmative acts, or

19   omits to perform an act which he is legally required to do that causes the deprivation of which

20   complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Vague and conclusory
21   allegations concerning the involvement of official personnel in civil rights violations are not

22   sufficient. See Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982). Rather, the plaintiff

23   must set forth specific facts as to each individual defendant’s causal role in the alleged

24   constitutional deprivation. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988).

25                  Because it is possible that the deficiencies identified in this order may be cured by

26   amending the complaint, Plaintiff is entitled to leave to amend prior to dismissal of the entire
27   action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is

28   informed that, as a general rule, an amended complaint supersedes the original complaint. See
                                                          2
     Case 2:20-cv-00306-KJM-DMC Document 4 Filed 08/10/21 Page 3 of 3


 1   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

 2   amend, all claims alleged in the original complaint which are not alleged in the amended

 3   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

 4   Plaintiff amends the complaint, the Court cannot refer to the prior pleading in order to make

 5   Plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

 6   complete in itself without reference to any prior pleading. See id.

 7                   If Plaintiff chooses to amend the complaint, Plaintiff must demonstrate how the

 8   conditions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See

 9   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

10   each named defendant is involved, and must set forth some affirmative link or connection

11   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

12   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

13                   Finally, Plaintiff is warned that failure to file an amended complaint within the

14   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

15   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

16   with Rule 8 may, in the Court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

17   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

18                   Accordingly, IT IS HEREBY ORDERED that:

19                   1.       Plaintiff’s complaint is dismissed with leave to amend; and

20                   2.       Plaintiff shall file a first amended complaint within 30 days of the date of
21   service of this order.

22

23   Dated: August 9, 2021
                                                             ____________________________________
24                                                           DENNIS M. COTA
25                                                           UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                         3
